Citation Nr: 9908703	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-03 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original evaluation greater than 20 percent 
for a left shoulder and arm disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision awarded 
entitlement to service connection for a left shoulder and arm 
disability, but initially assigned a zero percent 
(noncompensable) evaluation.  The veteran's rating was 
subsequently increased to a 20 percent evaluation in a rating 
decision dated February 1997.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A left shoulder and arm disability is manifested 
primarily by limitation of motion of the arm to 90 degrees.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
left shoulder and arm disability are not met.  38 U.S.C. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, Diagnostic 
Codes 5200, 5201, 5202, and 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

As indicated above, the veteran established service 
connection and was assigned a noncompensable rating under 
Diagnostic Code 5203, for a disability characterized as 
"status post left shoulder reconstruction" in a rating 
action dated September 1996.  The RO subsequently increased 
that evaluation to 20 percent, in a February 1997 rating 
decision.  That action also re-characterized the veteran's 
disorder as a left shoulder and arm disability, and evaluated 
it under Diagnostic Code 5201.  

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities. 38 C.F.R. Part 4 
(1998).  Diagnostic Code 5201 contemplates ratings for arm 
limitation of motion. 

The current 20 percent rating contemplates arm motion that is 
limited to shoulder level.  A greater rating is contemplated 
under Diagnostic Code 5201 for arm motion that is limited to 
midway between the side and shoulder level, as 30 percent 
disabling; and where arm motion is limited to 25 degrees from 
side, a 40 percent evaluation is warranted.  A greater rating 
is also contemplated by Diagnostic Code 5200, which evaluates 
ankylosis of scapulohumeral articulation.  Unfavorable 
abduction limited to 25 degrees from the side contemplates a 
50 percent evaluation; an intermediate ankylosis disability 
that is between favorable and unfavorable contemplates a 40 
percent evaluation; and a favorable ankylosis disability, 
with abduction to 60 degrees, with the ability of the arm to 
reach the mouth and head is evaluated as 30 percent 
disabling.  

Ratings for other impairment of the humerus under Diagnostic 
Code 5202 also contemplate a greater rating.  Loss of the 
head (flail shoulder) is evaluated as 80 percent disabling; a 
disability productive of nonunion (false flail joint) 
contemplates a 60 percent evaluation, while one productive of 
fibrous union contemplates a 50 percent evaluation.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint is evaluated as 30 percent disabling where the 
disability is productive of frequent episodes and guarding of 
all arm movements, and is evaluated as 20 percent disabling 
where productive of infrequent episodes and guarding of arm 
movement only at the shoulder level.  Malunion of the humerus 
is evaluated as 30 percent disabling where marked deformity 
is present, and 20 percent where moderate deformity is 
present.  

Impairment of the clavicle or scapula is evaluated under 
Diagnostic Code 5203.  A disability productive of dislocation 
contemplates a 20 percent disability.  A disability 
productive of nonunion with loose movement also at 20 
percent, without loose movement at 10 percent; and a 
disability productive of malunion contemplates either a 10 
percent evaluation, or a rating consistent with impairment of 
function of a contiguous joint.  

The current medical evidence consists of letters and clinical 
notes from the veteran's private physician.  The first 
letter, dated January 13, 1996, but apparently written in 
January 1997, reads "[The veteran] has a status post left 
shoulder construction.  He has a marked residual loss of 
motion with zero degrees of external rotation as well as a 
component of persistent instability to the shoulder.  His 
disability rating should be adjusted accordingly.  Please see 
the attached clinic note."  The attached clinical note 
reflects a January 13, 1997, visit and notes, on physical 
examination, that the veteran's left shoulder has a total 
elevation of 180 degrees with forward flexion, 90 degrees of 
abduction, and zero degrees of external rotation, and 90 
degrees of internal rotation.  He had a markedly positive 
apprehension sign.  Negative impingement sign, negative 
Hawkin's sign, and negative lift-off sign.  The impression 
was status post shoulder reconstruction with residual 
instability and loss of motion.

Under the history of the present illness section of the 
report, the examiner noted that the veteran complains that 
"even if he sleeps on his side it feels like it is going to 
go out and he has marked weakness and is unable to do 
anything requiring external rotation."

The medical evidence shows that the veteran was most recently 
evaluated on January 24, 1997 for residuals of an anterior 
capsulorrhaphy procedure of the left shoulder.  Copies of 
clinical dictation show that he had "difficulty regaining 
external rotation, particularly with the arm at the side."  
The findings on physical examination revealed a right 
shoulder elevation to 180, with the left shoulder elevation 
to only 140 degrees.  His external rotation with the arm at 
the side was 70 degrees on the right and zero degrees on the 
left.  Internal rotation is to the T-6 vertebral body on the 
right and to the T-8 vertebral segment on the left.  The 
examiner noted no "tenderness about the shoulder."  

The assessment was "postop anterior capsulorrhaphy left 
shoulder with residual loss of external rotation."  The 
radiograph section of the examination report reveals "a well 
maintained joint space of the glenohumeral joint.  The 
acromioclavicular joint appears normal.  He does have a Type 
II to III acromion.  There are three retained Mitek suture 
anchors in the anterior aspect of the glenoid.  One of these 
sutures anchors appears to be about 1 cm or so medial to the 
glenoid rim.  The films are otherwise normal."    

Under the chief complaint section of the report, the examiner 
noted that the veteran returned "about sixteen months out 
from an anterior capsulorrhaphy procedure of the left 
shoulder".  "Postoperatively he has been rehabilitated but 
has had difficulty regaining external rotation, particularly 
with the arm at the side.  He currently ... really does not 
complain to[o] much of pain but does have some limitations in 
external rotation."

The evidence does not show that the veteran's arm is limited 
to midway between the side and shoulder level, or that it is 
limited to 25 degrees from side, so that a 30 or 40 percent 
rating would be appropriate under Diagnostic Code 5201.  
There is also no medical evidence to show either unfavorable 
or favorable ankylosis of scapulohumeral articulation, so 
that ratings under Diagnostic Code 5200 would be warranted.  
In addition, no medical evidence has been submitted to show 
that ratings for other impairment of the humerus under 
Diagnostic Code 5202 are appropriate.  That is, the evidence 
does not show loss of the head (flail shoulder); a disability 
productive of nonunion (false flail joint), or one productive 
of fibrous union; recurrent dislocation of the humerus at the 
scapulohumeral joint where the disability is productive of 
frequent episodes and guarding of all arm movements, or where 
productive of infrequent episodes and guarding of arm 
movement only at the shoulder level; or that malunion of the 
humerus where marked deformity is present, or where moderate 
deformity is present.  

There is also no medical evidence showing impairment of the 
clavicle or scapula so that a disability productive of 
dislocation, productive of nonunion with or without loose 
movement, or one productive of malunion is warranted.  In 
fact, although the examiner found that "he does have a Type 
II to III acromion", he also found that the 
"acromioclavicular joint appears normal." There was also 
"a well maintained joint space of the glenohumeral joint", 
and other than for the presence of suture anchors, the 
veteran's "films are otherwise normal."  

The Board notes that the United States Court of Appeals for 
Veterans Claims (formally the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that where the 
veteran has testified under oath to increasing pain on use, 
and where there was medical evidence substantiating these 
'flare-ups', that when musculoskeletal system disabilities 
are evaluated, pain on use is to be considered along with the 
criteria set forth in the diagnostic codes to determine the 
level of functional impairment.  De Luca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Although the veteran has described his shoulder disability as 
"going to go out" when he was sleeping and in terms of  
weakness, the Board finds it significant that, on a 
subsequent visit, the examiner noted that "[h]e currently ... 
really does not complain to[o] much of pain... ."  The Board 
determines that this finding is particularly probative, as 
the veteran was describing his condition in furtherance of 
medical treatment.  In addition, his "acromioclavicular 
joint" appeared normal, and his  "glenohumeral joint" 
space was well maintained.  Thus, there is no objective 
evidence, or "flare-ups" that would contemplate a higher 
evaluation under the criteria set forth in DeLuca.  As the 
current medical evidence shows only that the veteran's 
shoulder disorder is manifested by limitation of motion of 
the arm to 90 degrees, or shoulder level, a rating greater 
than 20 percent for a left shoulder and arm disability must 
be denied.


ORDER

Entitlement to a rating greater than 20 percent for a left 
shoulder and arm disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


